DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant’s amendment to claim 1 to add an additional claim limitation relating to the presence of a reference electrode is sufficient to overcome the anticipation rejection of claim 1 over Doi et al (JP 08-296077) because Doi et al fail to teach the presence of a reference electrode in the device.  However, new grounds of rejection further in view of Yotsuhashi et al are presented below.
Applicant’s assertion that Kimura et al is not prior art under 35 U.S.C. 102(a)(1) is acknowledged. However, Applicant has assumed that the foreign filing date of priority application JP 2018-098084 is the effective filing date.  However, Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection (anticipation by Kimura et al) because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.  At the current time, the effective filing date is the filing date of PCT application JP2019/019634, which is 17 May 2019.  Therefore, the rejection grounds using Kimura et al are not considered to have been overcome by Applicant’s response.  
Applicant's amendment to claim 1 and accompanying arguments filed 20 April 2022 with respect to Shiratsuchi et al have been fully considered. Applicant has asserted that Shiratsuchi et al fail to teach a reference electrode disposed in the reduction tank, the power source being electrically coupled between the reduction electrode and the reference electrode.
In response, Shiratsuchi et al teach (see paragraph spanning columns on page 3479 as well as fig. 2) that the potentials of the anode and cathode were set “vs. SCE”.  “SCE” is a well-known acronym for a saturated calomel electrode, which is a reference electrode that functions to provide a set potential to compare other electrodes against the reference potential of the SCE.  Thus, Shiratsuchi et al teach the presence of a reference electrode.  
However, the Office acknowledges that Shiratsuchi et al do not expressly teach that the SCE was in the reduction tank nor that the power source was electrically coupled between the reduction electrode and the reference electrode.  Hence, an obviousness rejection of claims 1 and 2 over Shiratsuchi et al in view of Yotsuhashi et al is newly presented below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura et al (“Controlled Selectivity of CO2 Reduction on Copper by Pulsing the Electrochemical Potential”).
Kimura et al teach (see “Electrochemistry” section on page 1785) an electrolytic reduction device comprising an oxidation electrode (anode/counter electrode) and a reduction electrode (cathode/working electrode), through which a current is passed to cause a reduction reaction at the reduction electrode, wherein the device further includes an oxidation tank (analyte chamber), a reduction tank (catholyte chamber), a proton exchange membrane (described as Nafion® 117) disposed between the two tanks and a power source (potentiostat).  Further, Kimura et al teach (see abstract, fig. 1, and left hand column of page 1782) that the power source applied a voltage (potential) to the electrodes that changed with a predetermined cycle, including a portion of time with zero potential, which is a voltage value at which ions can be desorbed from the surface of the oxidation electrode and the surface of the reduction electrode, during one cycle of the voltage change.   Kimura et al also teach (see “Electrochemistry” section on page 1785) placing a reference electrode in the chamber with the working electrode (the reduction electrode).  Although not expressly disclosed by Kimura et al, reference electrodes are electrically coupled to the power source to permit setting the working electrode potential relative to the reference electrode potential.  
Regarding claim 2, Kimura et al teach the application of the potential as pulses with durations of no more than 100 ms, giving examples of 100 ms, 50 ms, 20 ms, and 10 ms.  When noting that ta=tc=pulse duration, the total frequency of these examples was calculable to be 5 Hz, 10 Hz, 25 Hz and 50 Hz, respectively.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Doi et al (JP 08-296077) in view of Yotsuhashi et al (US 2012/0018311).
Doi et al teach (see fig. 1, abstract, paragraphs [0024] and [0026]) an electrolytic reduction device comprising an oxidation electrode (anode) and a reduction electrode (cathode), through which a current is passed to cause a reduction reaction at the reduction electrode, wherein the device further includes an oxidation tank (left hand side of cell in fig. 1), a reduction tank (right hand side of cell in fig. 1), a proton exchange membrane (3, described as Nafion® 117) disposed between the two tanks and a power source (10).  Doi et al teach that the potential applied by the power source (10) had a value that changed according to a predetermined cycle of pulses that permitted desorption of impurities from the surface of an electrode during one cycle of the voltage change (pulse).  
Doi et al fail to teach a reference electrode being disposed in the reduction tank and the power source being electrically coupled between the reduction electrode and the reference electrode.
Yotsuhashi et al teach (see fig. 4, paragraph [0030]) placing a reference electrode (42) in the reduction tank of an electrolytic reduction device and electrically coupling the power source (44) to the reduction electrode (41) and the reference electrode (42).  The reference electrode was known by those of ordinary skill in the art as permitting setting the working electrode potential at a specific value as opposed to being a potential relative to the potential of the counted electrode.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have added a reference electrode in the reduction tank of Doi et al as taught by Yotsuhashi et al for the purpose of permitting the power source of Yotsuhashi et al to control the potential of the reduction electrode relative to the reference potential of the reference electrode. 
Regarding claim 2, Doi et al fail to teach the frequency of application of the pulsed potential.  
However, it would have been well within the level of skill of a routineer in the art to have conducted experimentation to determine suitable, workable, or even optimal, frequency for applying the pulsed potential of Doi et al.  Absent evidence showing on the record that the claimed range produces a result different from the result of Doi et al, the claimed invention is considered to be prima facie obvious.  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Doi et al (JP 08-296077) in view of Yotsuhashi et al (US 2012/0018311) as applied to claim 1 above, and further in view of Kimura et al (“Controlled Selectivity of CO2 Reduction on Copper by Pulsing the Electrochemical Potential”).
Doi et al fail to teach the frequency of application of the pulsed potential.  
Kimura et al teach (see abstract, fig. 1, and left hand column of page 1782) that the selectivity of the same CO2- electroreduction process as Doi et al could be tuned towards CH4 and CO through application of the potential as pulses with durations of no more than 100 ms, giving examples of 100 ms, 50 ms, 20 ms, and 10 ms.  When noting that ta=tc=pulse duration, the total frequency of these examples was calculable to be 5 Hz, 10 Hz, 25 Hz and 50 Hz, respectively.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized the frequency of pulsed potential taught by Kimura et al in the method of Doi et al because Kimura et al teaches that the low pulse durations (i.e.-high frequency) resulted in higher selectivity for methane and carbon monoxide.  
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Shiratsuchi et al (“Pulsed Electroreduction of CO2 on Copper Electrodes”) in view of Yotsuhashi et al (US 2012/0018311).
Shiratsuchi et al teaches (see abstract and “Experimental and Results” section) an electrolytic reduction device comprising an oxidation electrode (anode) and a reduction electrode (cathode), through which a current is passed to cause a reduction reaction at the reduction electrode, wherein the device further includes an oxidation tank (anode side of divided cell), a reduction tank (cathode side of divided), a proton exchange membrane (described as Nafion® 417) disposed between the two tanks and a power source (type not expressly disclosed, but inherently required to apply the current/potential).  Shiratsuchi et al teach (and show in fig. 1) that the power source applied a voltage to the electrodes that changed with a predetermined cycle, including a portion of time with zero potential, which is a voltage value at which ions can be desorbed from the surface of the oxidation electrode and the surface of the reduction electrode, during one cycle of the voltage change.   
Shiratsuchi et al teach the presence of a saturated calomel (reference) electrode, but Shiratsuchi et al fail to teach the reference electrode being disposed in the reduction tank and the power source being electrically coupled between the reduction electrode and the reference electrode.
Yotsuhashi et al teach (see fig. 4, paragraph [0030]) placing a reference electrode (42) in the reduction tank of an electrolytic reduction device and electrically coupling the power source (44) to the reduction electrode (41) and the reference electrode (42).  The reference electrode was known by those of ordinary skill in the art as permitting setting the working electrode potential at a specific value as opposed to being a potential relative to the potential of the counted electrode.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have added a reference electrode in the reduction tank of Shiratsuchi et al as taught by Yotsuhashi et al for the purpose of permitting the power source of Yotsuhashi et al to control the potential of the reduction electrode relative to the reference potential of the reference electrode.
Shiratsuchi et al fail to teach the frequency of application of the pulsed potential.  
However, it would have been well within the level of skill of a routineer in the art to have conducted experimentation to determine suitable, workable, or even optimal, frequency for applying the pulsed potential of Shiratsuchi et al.  Absent evidence showing on the record that the claimed range produces a result different from the result of Shiratsuchi et al, the claimed invention is considered to be prima facie obvious.  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shiratsuchi et al (“Pulsed Electroreduction of CO2 on Copper Electrodes”) in view of Yotsuhashi et al (US 2012/0018311) as applied to claim 1 above, and further in view of Kimura et al (“Controlled Selectivity of CO2 Reduction on Copper by Pulsing the Electrochemical Potential”).
Shiratsuchi et al fail to teach the frequency of application of the pulsed potential.  
Kimura et al teach (see abstract, fig. 1, and left hand column of page 1782) that the selectivity of the same CO2- electroreduction process as Shiratsuchi et al could be tuned towards CH4 and CO through application of the potential as pulses with durations of no more than 100 ms, giving examples of 100 ms, 50 ms, 20 ms, and 10 ms.  When noting that ta=tc=pulse duration, the total frequency of these examples was calculable to be 5 Hz, 10 Hz, 25 Hz and 50 Hz, respectively.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized the frequency of pulsed potential taught by Kimura et al in the method of Shiratsuchi et al because Kimura et al teaches that the low pulse durations (i.e.-high frequency) resulted in higher selectivity for methane and carbon monoxide.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251. The examiner can normally be reached M-F 9:30am -6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY D WILKINS III/Primary Examiner, Art Unit 1794